In a negligence action to recover damages for personal injuries, defendant Town of Southampton appeals from an order of the Supreme Court, Suffolk County, dated July 12, 1974, which denied its motion for summary judgment. Order reversed, with $20 costs and disbursements, and motion remanded to Special Term for a hearing to determine plaintiff’s period of disability for purposes of the tolling provision of CPLR 208 and for a new determination of the motion. Special Term improperly denied the motion without first holding a hearing to determine the period during which plaintiff was disabled because of "insanity” (see Matter of Hurd v County of Allegany, 39 AD2d 499). Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.